Citation Nr: 1540112	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  07-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction.
 
2.  Entitlement to an initial rating higher than 30 percent from October 14, 2004, to September 21, 2006, and an initial rating higher than 50 percent from September 22, 2006, to January 30, 2012, for PTSD, on an extraschedular basis. 
 
3. Entitlement to an effective date prior to January 31, 2012, for the grant of a total disability rating for compensation due to individual unemployability based on the service-connected disabilities (TDIU). 

4.  Entitlement to an effective date prior to January 31, 2012, for basic eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2005 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal stems from a complex procedural history.  For clarification, the Board must summarize this history.

In November 2010, the Board denied the Veteran's claim of an initial rating higher than 30 percent prior to September 22, 2006, and an initial rating higher than 50 percent beginning September 22, 2006, for PTSD, on schedular and extraschedular bases.  The Veteran appealed the Board's November 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  

In July 2011, the Court vacated the Board's November 2010 denial and remanded this matter to the Board for compliance with the instructions included in the Joint Motion for Remand (JMR).

In January 2012, the Board again denied the Veteran's claim of an initial rating higher than 30 percent prior to September 22, 2006, and an initial rating higher than 50 percent beginning September 22, 2006, for PTSD, on schedular and extraschedular bases.  The Board also added the issue of entitlement to a TDIU to the appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for a TDIU was remanded for additional development.  

The Veteran appealed the Board's January 2012 decision to the Court.
In February 2012, the claims file was prematurely returned to the Board.  As the development ordered in January 2012 had not been completed, the Board again remanded the claim for a TDIU. 

In March 2012, the RO awarded a 70 percent rating for PTSD (effective January 31, 2012), a TDIU (effective January 31, 2012), service connection and a noncompensable rating for erectile dysfunction (effective January 18, 2012), special monthly compensation (SMC) based on loss of use of a creative organ (effective January 18, 2012), and basic eligibility to DEA (effective January 31, 2012).  The Veteran filed a timely notice of disagreement with the March 2012 rating decision, arguing for higher ratings and earlier effective dates.

In a July 2013 Memorandum Decision, the Court affirmed that part of the Board's January 2012 decision denying an initial rating higher than 30 percent prior to September 22, 2006, and an initial rating higher than 50 percent beginning September 22, 2006, for PTSD, on a schedular basis.  The Court set aside that part of the Board's decision denying a referral of an extraschedular rating, and remanded the case to the Board for further adjudication of the extraschedular matter consistent with its Memorandum Decision. 

In March 2014, the Board remanded the claim involving an extraschedular rating for PTSD for additional development.  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the Board added the following claims to the appeal and remanded them for the issuance of a statement of the case (SOC): (1) entitlement to a rating higher than 70 percent, beginning January 31, 2012, for PTSD; (2) entitlement to an effective date prior to January 31, 2012, for the grant of a 70 percent rating for PTSD, (3) entitlement to an effective date prior to January 31, 2012, for the grant of a TDIU, (4) entitlement to an effective date prior to January 18, 2012, for the grant of service connection for erectile dysfunction and for SMC based on loss of use of a creative organ, (5) entitlement to an initial compensable rating for erectile dysfunction, and (6) entitlement to an effective date prior to January 31, 2012, for basic eligibility to DEA.

In March 2015, the Board awarded: (1) a 100 percent disability rating for PTSD, effective from January 31, 2012, (2) an earlier effective date of April 22, 2007 for the award of service connection for erectile dysfunction, and (3) an earlier effective date of April 22, 2007, for the award of SMC based on loss of use of a creative organ due to the erectile dysfunction.  

The claims for: (1) entitlement to an initial compensable rating for erectile dysfunction, (2) entitlement to an initial rating higher than 30 percent from October 14, 2004, to September 21, 2006, and an initial rating higher than 50 percent from September 22, 2006, to January 30, 2012, for PTSD, on an extraschedular basis and, (3) entitlement to an effective date prior to January 31, 2012, for the grant of a TDIU were remanded for additional development.

It appears that in the March 2015 adjudication, the Board omitted from the appeal the claims for entitlement to an effective date prior to January 31, 2012 for the award of the 70 percent rating for PTSD, and entitlement to an effective date prior to January 31, 2012 for basic eligibility to DEA.

In August 2015, the matter was returned to the Board. The Board noted that the following claims were pending in remand status : (1) entitlement to an initial compensable rating for erectile dysfunction, (2) entitlement to an initial rating higher than 30 percent from October 14, 2004, to September 21, 2006, and an initial rating higher than 50 percent from September 22, 2006, to January 30, 2012, for PTSD, on an extraschedular basis and, (3) entitlement to an effective date prior to January 31, 2012, for the grant of a TDIU.  As the development ordered by the Board in March 2015 had not yet been accomplished, the Board declined to address the claims and stated that a separate decision would be issued in the future.

The Board did, however, adjudicate and deny a claim for entitlement to a rating in excess of 50 percent for PTSD from January 7, 2012 to January 30, 2012.  The Board added this issue to the appeal and adjudicated it, noting that in the January 6, 2012 decision, the Board denied a schedular rating higher than 50 percent for PTSD, and this decision was affirmed by the Court.  Later, in March 2015, the Board awarded a 100 percent rating for the Veteran's PTSD, effective from January 31, 2012.  Given this, the Veteran's eligibility to a schedular rating higher than 50 percent following the Board's January 6, 2012 decision but prior to January 31, 2012, remained unadjudicated.

In a separate August 2015 adjudication, the Board dismissed a motion for reconsideration filed by the Veteran, in which he alleged that the Board had failed to adjudicate his claim for entitlement to an effective date prior to January 31, 2012 for the award of the 70 percent rating for PTSD.  The Board determined the motion was moot in light of the other August 2015 adjudication.

As reflected on the title page, the Board has included in the appeal the matter of entitlement to an effective date prior to January 31, 2012 for basic eligibility to DEA, despite the fact that the issue was not addressed by the Board in the March 2015 or August 2015 adjudications.  As it does not appear that the claim has been withdrawn or granted by the RO, it remains in appellate status.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development ordered by the Board in March 2015 has not been completed.  Specifically, an adjudication by the Director, Compensation Service, has not been obtained with regard to the claim for entitlement to an initial rating higher than 30 percent from October 14, 2004, to September 21, 2006, and an initial rating higher than 50 percent from September 22, 2006, to January 30, 2012, for PTSD, on an extraschedular basis.  In addition, the RO has not readjudicated the appeal with the issuance of a supplemental statement of the case (SSOC).  Stegall v. West, 11 Vet. App. 268, 271 (1998).
The Board also observes that the RO has only partially implemented the Board's March 2015 awards.  See June 2015 Rating Decision.  On remand, the RO should implement that portion of the Board's March 2015 decision which awarded an earlier effective date of April 22, 2007 for the grant of service connection for erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. Implement that portion of the Board's March 2015 decision which awarded an earlier effective date of April 22, 2007 for the grant of service connection for erectile dysfunction.

2.  Obtain and associate with the file, the response of the Director, Compensation Service, to the referrals of whether the Veteran is entitled to the assignment of an extraschedular disability rating for his TDIU, prior to January 31, 2012, and whether the Veteran is entitled to the assignment of an extraschedular disability rating for his service-connected PTSD, currently rated as 30 percent from October 14, 2004, to September 21, 2006, and as 50 percent from September 22, 2006, to January 30, 2012. 

Pursuant to the Board's March 2015 remand directives, ensure that the Director, Compensation Service provides adequate reasons and bases for the decision made. 
 
3. After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them an appropriate period of time for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




